                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                   CRIMINAL ACTION NO. 5:08-CR-00027-KDB-DCK
 UNITED STATES OF AMERICA,                        )
                                                  )
                 Plaintiff,                       )
                                                  )
    v.                                            )                    ORDER
                                                  )
 OSCAR HERNANDEZ,                                 )
                                                  )
                 Defendant.                       )
                                                  )

         THIS MATTER is before the Court on Defendant’s pro se motions for copies of case files

(Doc. No. 282), the discovery master sheet, and lab reports (Doc. Nos. 284, 286) in anticipation of

Defendant filing of a motion to vacate pursuant to 28 U.S.C. § 2255.

         Subsequent to the filing of these motions, Defendant filed his motion to vacate (Doc. No.

301). This Court previously denied and dismissed Defendant’s motion (Doc. No. 302: Order

denying and dismissing 301 Motion to Vacate (2255)).             The Court of Appeals dismissed

Defendant’s appeal (Doc.No. 313).

         IT IS THEREFORE ORDERED that Defendant’s motions to compel production (Doc.

Nos. 282, 284, 286) are DENIED AS MOOT.



                                         Signed: July 14, 2021
